Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
1) The embodiment including a touch or touchless sensor coupled to a pump as called for in claim 3; and 
2) The embodiment including a positive displacement pump with a one way air valve as called for in claim 12.
Additionally; this application contains claims directed to the following patentably distinct species:
A) The embodiment including an adhesive on the rear of the reservoir as called for in claim 9; 
B) The embodiment including a bracket as called for in claim 10; and 
C) The embodiment including zip ties as called for in claim 11.
This application contains claims directed to the following patentably distinct species:
1) The embodiment as shown in figures; and
2) The embodiment as shown in figures.
The species are independent or distinct because they are separate apparatus that cannot be used simultaneously. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

(a)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c)    the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Michael Cameron on 06/21/2021 a provisional election was made with traverse to prosecute the invention of a touch or touchless sensor coupled to a pump and a bracket, claims 3 and 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9, 11 and 12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is dependent upon itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kissner et al. 2010/0071121. Kissner discloses: A toilet and toilet bowl sanitizing apparatus (as shown in figure 1) comprising: 
a reservoir (within 22 which stores the fluid 25 as disclosed in paragraph 55) for storing cleaning or sanitizing liquid such as isopropyl alcohol or for holding a bag or container of cleaning or sanitizing liquid (as disclosed in paragraph 55); 
a conduit or channel (24) between the reservoir and a dispensing nozzle (20), wherein the conduit or channel includes a tube (24 is a tube as shown in figure 3) connecting the reservoir to the 
the dispensing nozzle coupled to the reservoir via the conduit or channel (as shown in figures 1-3), the dispensing nozzle being any one selected from the group consisting of fixed, telescoping, articulable and hinged said dispensing nozzle operable to be adjusted to provide a liquid stream of liquid or a flat, round or oval shaped spray of liquid (the nozzle 20 is adjustable, including outlet shapes, as shown in figures 7 and 8 and disclosed in paragraph 65) when activated by a pump (200); 
the pump operable to pressurize the reservoir or squeeze the bag (as disclosed in paragraph 76 pump 200 is located within the container reservoir and thereby pressurizes the fluid within the reservoir), forcing solution from said reservoir through a one-way valve (238 or 242) and toward said nozzle (20); 
a pump activating mechanism (202 with 123); 
and an attachment mechanism (18) for attaching the apparatus to the toilet (as shown in figures 1 and 2).
Regarding claims 2 and 3, Kissner discloses a manual pushbutton or touch sensor.
Regarding claims 4 and 5, parent claim 1 is written in the alternative on lines 2 and 3 wherein Kissner discloses the alternative embodiment of a reservoir without a bag as claimed. 
Regarding claim 6, Kissner discloses the reservoir to be made from common plastic on paragraphs 17 and 21 which common plastic is disclosed as polyethylene or polypropylene in paragraphs 56, 60 and 65.
Regarding claim 7, Kissner discloses an articulation joint and adjusting mechanism in figures 7 and 8 with one-way valve (238 or 242).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kissner et al. 2010/0071121 in view of Redman et al. 2002/0100771. Kissner discloses: A toilet and toilet bowl sanitizing apparatus (as shown in figure 1) including a reservoir (within 22 which stores the fluid 25 as disclosed in paragraph 55) for storing cleaning or sanitizing liquid such as isopropyl alcohol or for holding a bag or container of cleaning or sanitizing liquid (as disclosed in paragraph 55) and an articulation joint (as called for in claim 15) and adjusting mechanism in figures 7 and 8; 
substantially as claimed but does not disclose a pressurized bag (as called for in claim 5, or simply a bag in claims 4 and 15). However, Redmond teaches another pump dispenser for a cleaning or sanitizing liquid having a pressurized bag 115 as disclosed in paragraph 81 for the purpose of easily replacing the liquid without the need for cleaning the reservoir. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the dispenser of Kissner with a pressurized bag as, for example, taught by Redman in order to easily replace the liquid without the need for cleaning the reservoir.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kissner et al. 2010/0071121 in view of Poleki 2018/02354416. Kissner discloses: A toilet and toilet bowl sanitizing apparatus (as shown in figure 1) including a reservoir (within 22 which stores the fluid 25 as disclosed in paragraph 55) for storing cleaning or sanitizing liquid such as isopropyl alcohol or for holding a bag or container of cleaning or sanitizing liquid (as disclosed in paragraph 55); 

Regarding claim 14, it would have been obvious to make the dispensers of Kissner and Poleki with the claimed dimensions since they are the standard dimension for a sanitizing dispenser and would have been a standard design consideration well within the level of expertise of one of ordinary skill in the art. Additionally, Poleki also shows the dispenser 40 to comparatively be about the same size as the toilet seat opening in figure 9E. 
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kissner et al. 2010/0071121 in view of Redman et al. 2002/0100771 as applied to claim 15 above and further in view of Poleki 2018/02354416. Kissner discloses: A toilet and toilet bowl sanitizing apparatus (as shown in figure 1) including a reservoir (within 22 which stores the fluid 25 as disclosed in paragraph 55) for storing cleaning or sanitizing liquid such as isopropyl alcohol or for holding a bag or container of cleaning or sanitizing liquid (as disclosed in paragraph 55); 
substantially as claimed but does not disclose an adhered bracket. However, Poleki teaches another pump dispenser for a cleaning or sanitizing liquid having an attaching bracket 47 which can be adhered to a toilet or wall near a toilet as shown in figures 7 and disclosed on paragraph for the purpose of attaching the dispenser to the toilet. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the reservoir of the 
Regarding claim 18, it would have been obvious to make the dispensers of Kissner and Poleki with the claimed dimensions since they are the standard dimension for a sanitizing dispenser and would have been a standard design consideration well within the level of expertise of one of ordinary skill in the art. Additionally, Poleki also shows the dispenser 40 to comparatively be about the same size as the toilet seat opening in figure 9E. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kissner et al. 2010/0071121 in view of Pinizzotto 2007/0256226. Kissner discloses: A toilet and toilet bowl sanitizing apparatus (as shown in figure 1) including a reservoir (within 22 which stores the fluid 25 as disclosed in paragraph 55) for storing cleaning or sanitizing liquid such as isopropyl alcohol or for holding a bag or container of cleaning or sanitizing liquid (as disclosed in paragraph 55) and an articulation joint and adjusting mechanism in figures 7 and 8 with a one-way valve (238 or 242);
substantially as claimed but does not disclose a backlight LED. However, Pinizzotto teaches another toilet dispenser for a cleaning or sanitizing liquid (as seen in figures 4 -6) having a blacklight LED as disclosed in paragraph 62 for the purpose of killing germs on the toilet by irradiating the toilet. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the dispenser of Kissner with a blacklight LED as, for example, taught by Pinizzotto in order to kill germs on the toilet by irradiating the toilet.
Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruth teaches another dispenser attached to a toilet with a bracket. Muderlak et al. teaches a soap dispenser with a pressurized reservoir 60. Garrels teaches a number of sanitizing dispensers of various embodiments which are attached to a toilet. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754